J-S42040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ASHLEY CIERRA COLE                         :
                                               :
                       Appellant               :   No. 160 EDA 2019

      Appeal from the Judgment of Sentence Entered December 11, 2018
             in the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0006153-2014


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED NOVEMBER 30, 2020

       Ashley Cierra Cole (“Cole”) appeals from the judgment of sentence

imposed following the revocation of her probation. We affirm.

       On January 23, 2015, Cole entered a negotiated guilty plea to one count

of retail theft.1 On the same day, the trial court imposed a sentence of time

served to 23 months, plus two years of probation.

       On April 11, 2016, the Montgomery County Adult Probation and Parole

Department (“County Probation”) issued a Notice charging Cole with violating




____________________________________________


1 18 Pa.C.S.A. § 3929(a)(1). Based on Cole’s previous convictions for retail
theft, the offense was graded as a third-degree felony.                 Id.
§ 3929(b)(1)(iv).
J-S42040-20


the conditions of her parole. Cole stipulated to the violation at a Gagnon II2

hearing. The revocation court revoked Cole’s parole, and sentenced Cole to

serve the balance of her original sentence, including the two years of

consecutive probation following the expiration of her parole.

       Cole was re-paroled on July 11, 2016. On August 3, 2018, while Cole

was on probation, she was arrested for retail theft, after a store employee

observed Cole and another individual attempting to leave the store with stolen

merchandise. County Probation issued a Notice, on August 14, 2018, charging

Cole with violating the conditions of her probation based on the arrest, and

for a failure to pay amounts due on her fines, costs, and restitution. Cole

waived her rights to a Gagnon I hearing.

       Cole proceeded to a Gagnon II hearing on December 11, 2018. Prior

to the hearing, the Commonwealth informed the revocation court that Cole

had pled guilty to the charges arising from the August 2018 arrest, and

provided Cole and the court with a copy of a report generated by the

Pennsylvania Justice Network (“JNET”). The JNET report indicated that Cole’s

name was listed as an alias for “Quaasia Barnwell.”3     At the hearing, Cole

provided a statement, wherein she admitted that she was in violation of her


____________________________________________


2 See Gagnon v. Scarpelli, 411 U.S. 778 (1973). Cole waived her rights to
a hearing pursuant to Gagnon I.

3 According to the Revocation Court Opinion, Cole’s counsel notified the
revocation court, shortly after the hearing, that their research indicated that
the JNET report was inaccurate. Revocation Court Opinion, 1/16/20, at 7.

                                           -2-
J-S42040-20


probation and requested that she be provided with mental health treatment.

However, Cole denied committing the crimes for which she had pled guilty,

and denied using an alias. The Commonwealth, in conjunction with County

Probation, requested that the trial court impose a sentence of 8 to 23½

months in jail, plus one year of consecutive probation. The Commonwealth

also referenced the contents of the JNET report, at which time the revocation

court asked the Commonwealth to provide a copy of the JNET report to the

court and to Cole. The revocation court then revoked Cole’s probation, and

imposed a sentence of 7 to 23 months in prison, followed by one year of

probation.

       Cole filed a post-sentence Motion, requesting that the revocation court

modify her sentence.         Before the revocation court ruled on Cole’s post-

sentence Motion, Cole filed a timely Notice of Appeal, and a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of matters complained of on appeal.4, 5

       Cole raises the following issue for our review: “Did the revocation court

err in considering[,] in a Gagnon II sentencing determination[,] late-

produced evidence that was not provided to defense counsel?”           Brief for

Appellant at 2.



____________________________________________


4 The docket reflects that Cole was granted parole on January 10, 2019, the
same day that Cole filed her timely Notice of Appeal.

5 We note that the Revocation Court Opinion is dated January 16, 2020, while
the docket lists the date as January 16, 2019.

                                           -3-
J-S42040-20


       Cole argues that the revocation court erred in considering the contents

of the JNET report when determining Cole’s sentence. Id. at 9. Specifically,

Cole claims that the Commonwealth brought the JNET report to the attention

of Cole and the revocation court in an off-the-record meeting just before the

Gagnon II hearing and, thus, deprived Cole of the opportunity to defend

herself from the contents of the JNET report. Id. at 9-10. Cole concedes that

the JNET report was not introduced into evidence at the JNET hearing, and

Cole’s counsel did not object to the revocation court’s instruction for the

Commonwealth to provide the court and Cole with a copy of the report at the

conclusion of the hearing. Id. at 10-11. Nevertheless, Cole claims that the

revocation court improperly allowed the JNET report to color its sentencing.

Id. Further, Cole claims that the contents of the report itself were proven to

be inaccurate after the Gagnon II hearing, and the Commonwealth’s failure

to correct the record constituted error. Id. at 11-12.6

       “[I]n an appeal from a sentence imposed after the court has revoked

probation, we can review the validity of the revocation proceedings, the


____________________________________________


6 To the extent that Cole argues that the revocation court considered the JNET
report as an improper sentencing factor, such claim is waived because it is
wholly undeveloped in Cole’s brief, and her brief does not include a separate
Pa.R.A.P. 2119(f) statement. See Commonwealth v. Moury, 992 A.2d 162,
169-70 (Pa. Super. 2010) (stating that, prior to reviewing the merits of a
challenge to the discretionary aspects of sentence, it is mandatory for an
appellant to attach a separate concise statement pursuant to Rule 2119(f));
Commonwealth v. Wise, 171 A.3d 784, 791 (Pa. Super. 2017) (finding an
issue waived where the appellant failed to develop any argument or cite to
controlling case law).

                                           -4-
J-S42040-20


legality of the sentence imposed following revocation, and any challenge to

the discretionary aspects of the sentence imposed.”       Commonwealth v.

Wright, 116 A.3d 133, 136 (Pa. Super. 2015) (quoting Commonwealth v.

Cartrette, 83 A.3d 1030, 1033 (Pa. Super. 2013) (en banc)). “Revocation of

a probation sentence is a matter committed to the sound discretion of the trial

court, and that court’s decision will not be disturbed on appeal in the absence

of an error of law or an abuse of discretion.” Commonwealth v. McNeal,

120 A.3d 313, 322 (Pa. Super. 2015) (citations and quotation marks omitted).

      In reviewing the revocation of probation, we are cognizant that

      [t]he Gagnon II hearing entails, or may entail, two decisions:
      first, a “consideration of whether the facts determined warrant
      revocation.” Morrissey v. Brewer, [408 U.S. 471,] 488 [1972].
      “The first step in a Gagnon II revocation decision ... involves a
      wholly retrospective factual question: whether the parolee [or
      probationer] has in fact acted in violation of one or more
      conditions of his parole [or probation].” Gagnon …, 411 U.S. at
      784 …. It is this fact that must be demonstrated by evidence
      containing “probative value.” Commonwealth v. Kates, … 305
      A.2d [701,] 710 [(Pa. 1973)]. “Only if it is determined that the
      parolee [or probationer] did violate the conditions does the second
      question arise: should the parolee [or probationer] be
      recommitted to prison or should other steps be taken to protect
      society and improve chances of rehabilitation?” Gagnon …, 411
      U.S. at 784 …. Thus, the Gagnon II hearing is more complete
      than the Gagnon I hearing in affording the probationer additional
      due process safeguards, specifically:

            (a) written notice of the claimed violations of
            [probation or] parole; (b) disclosure to the
            [probationer or] parolee of evidence against him; (c)
            opportunity to be heard in person and to present
            witnesses and documentary evidence; (d) the right to
            confront and cross-examine adverse witnesses
            (unless the hearing officer specifically finds good
            cause for not allowing confrontation); (e) a “neutral

                                     -5-
J-S42040-20


            and detached” hearing body such as a traditional
            parole board, members of which need not be judicial
            officers or lawyers; and (f) a written statement by the
            factfinders as to the evidence relied on and reasons
            for revoking [probation or] parole.

      Gagnon … , 411 U.S. at 786 ….

Commonwealth v. Davis, 336 A.2d 616, 621 (Pa. Super. 1975) (some

citations omitted).

      Here, at the Gagnon II hearing, Cole stipulated to being in violation of

her probation by virtue of her pleading guilty to a subsequent criminal offense.

N.T., 12/11/18, at 5-6 (wherein Cole testified that she received the Notice of

violation from County Probation, and admitted that she was in violation of her

probation because of the new arrest and failure to pay court costs).

Significantly, the evidence contested by Cole—the JNET report—was not

admitted into evidence at the hearing. See N.T., 12/11/18, at 19 (wherein

the revocation court instructed the Commonwealth to provide a copy of the

report to the revocation court and Cole’s counsel after the hearing concluded).

Additionally, the revocation court specifically stated in its Opinion that it “did

not consider the JNET [report] presented just prior to the hearing by the

Commonwealth[,] or the possibility of another alias in formulating [Cole]’s

sentence.” Revocation Court Opinion, 1/16/20, at 12.

      Cole also points to the revocation court’s reference to Cole’s “history …

of making other identifications of herself” as an indication that the revocation

court improperly considered the JNET report when imposing its sentence.



                                      -6-
J-S42040-20


Brief for Appellant at 10-11. The Gagnon II hearing transcript reveals the

following statement by the revocation court:

      Significantly, in rendering my decision in this case, [Cole]’s
      criminal history includes a total of 14 arrests in the
      Commonwealth of Pennsylvania. She has incurred ten arrests for
      retail theft, two assault-related arrests, one arrest for possession
      of a controlled substance, and one arrest for false identification to
      law enforcement. So she has a history somewhat of making
      other identifications of herself, which we frequently see in
      retail theft cases to avoid further prosecution after being convicted
      of retail thefts under a real name.”

N.T., 12/11/18, at 22-23 (emphasis added). However, the record does not

disclose any evidence that the revocation court was referring to the JNET

report in its reference to Cole’s prior instances of providing false identification,

rather than to Cole’s history of being arrested for providing false identification

to law enforcement. See id. Accordingly, we conclude that the revocation

court did not abuse its discretion or deprive Cole of her due process rights

under Gagnon, and Cole is not entitled to relief on her sole claim.            See

Ferguson, supra.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2020

                                       -7-